EXECUTION VERSION

SUBSIDIARY GUARANTEE


GUARANTEE dated as of July 1, 2014 (this “Guarantee”), by each of the entities
listed on the signature pages hereof or becoming a party hereto pursuant to
Section 14.08 hereof (collectively, the “Guarantors”), in favor of the
Administrative Agent, each Lender, each Issuing Bank (as each such term is
defined in the Credit Agreement referred to below), the Swingline Lender (as
such term is defined in the Credit Agreement referred to below), and each other
holder of an Obligation (as such term is defined below) (collectively, the
“Guarantied Parties”).
WHEREAS, pursuant to the Credit Agreement dated as of July 1, 2014 (together
with all appendices, exhibits and schedules thereto and as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms defined therein and used herein having the
meanings given to them in the Credit Agreement), among HollyFrontier
Corporation, a Delaware corporation (the “Borrower”), the Lenders party thereto
and Union Bank, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”), the Lenders have severally agreed to make extensions of
credit to the Borrower upon the terms and subject to the conditions set forth
therein;
WHEREAS, each Guarantor is a direct or indirect Subsidiary of the Borrower;
WHEREAS, each Guarantor will receive substantial direct and indirect benefits
from the making of the Loans and Swingline Loans, the issuance of the Letters of
Credit and the granting of the other financial accommodations to the Borrower
under the Credit Agreement; and
WHEREAS, either (i) the Borrower is required by Section 5.09 of the Credit
Agreement or (ii) the Borrower and the Guarantors have elected, pursuant to
Section 9.09 of the Credit Agreement, to have the Guarantors execute and deliver
this Guarantee for the benefit of the Guarantied Parties.
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
ARTICLE I
Guarantee
(a)     Each Guarantor hereby absolutely, unconditionally and irrevocably
guarantees, jointly with the other Guarantors and severally, as primary obligor
and not merely as surety, the full and punctual payment when due and in the
currency due, whether at stated maturity or earlier, by reason of acceleration,
mandatory prepayment or otherwise in accordance herewith or any other Loan
Document, of all the Obligations (as defined below), whether or not from time to
time reduced or extinguished or hereafter increased or incurred, whether or not
recovery may be or hereafter may become barred by any statute of limitations,
whether or not enforceable as against the Borrower, whether now or hereafter
existing, and whether due or to become due, including principal, interest
(including interest accrued or accruing after the commencement of any proceeding
under Title 11 of the United States Code (the “Bankruptcy Code”) or any other
bankruptcy, insolvency, receivership or other similar proceeding, and interest
at the contract rate applicable upon default accrued or accruing after the
commencement of any such proceeding, in each case regardless of whether allowed
or allowable in such proceeding), fees and costs of collection. This Guarantee
constitutes a guaranty of payment when due (whether or not any proceeding under
the Bankruptcy Code shall have stayed the accrual or collection of any of the
Obligations or operated as a discharge thereof) and not of collection.

095244-0033-Active.15951758.1    1    [SUBSIDIARY GUARANTEE]

--------------------------------------------------------------------------------

        

(b)     Each Guarantor further agrees that, if any payment made by the Borrower
or any other Person and applied to the Obligations is at any time annulled,
avoided, set aside, rescinded, invalidated, declared to be fraudulent or
preferential or otherwise required to be refunded or repaid, then, to the extent
of such payment or repayment, any such Guarantor’s liability hereunder shall be
and remain in full force and effect, as fully as if such payment had never been
made. If, prior to any of the foregoing, this Guarantee shall have been
cancelled or surrendered, this Guarantee shall be reinstated in full force and
effect, and such prior cancellation or surrender shall not diminish, release,
discharge, impair or otherwise affect the obligations of any such Guarantor in
respect of the amount of such payment.
(c)     In furtherance of the foregoing and not in limitation of any other right
that any Guarantied Party has at law or in equity against any Guarantor by
virtue hereof, upon the failure of the Borrower to pay any Obligation when and
as the same shall become due and payable, whether at stated maturity or earlier,
by reason of acceleration, mandatory prepayment or otherwise in accordance
herewith or any other Loan Document, each Guarantor hereby promises to and will
forthwith pay, or cause to be paid, to the Administrative Agent for distribution
to the applicable Guarantied Parties in cash the amount of such unpaid
Obligations. Upon payment by any Guarantor of any sums to the Administrative
Agent as provided in this paragraph, all rights of such Guarantor against the
Borrower arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article VIII hereof.
(d)     As used herein, the term “Obligations” means all obligations of the Loan
Parties to pay (a) the aggregate outstanding principal amount of, and all unpaid
interest (including interest accrued or accruing after the commencement of any
proceeding under the Bankruptcy Code or any other bankruptcy, insolvency,
receivership or other similar proceeding, and interest at the contract rate
applicable upon default accrued or accruing after the commencement of any such
proceeding, in each case regardless of whether allowed or allowable in such
proceeding) on, the Loans (including any Swingline Loans) when and as due,
whether at stated maturity or earlier, by reason of acceleration, mandatory
prepayment or otherwise in accordance herewith or any other Loan Document, (b)
all reimbursement obligations (including payments in respect of reimbursement of
disbursements and interest thereon) with respect to the LC Exposure and all
obligations of the Loan Parties under any Loan Document to provide cash
collateral for LC Exposure, and (c) all other outstanding liabilities,
obligations and indebtedness owing by the Borrower to the Administrative Agent,
any Lender, the Swingline Lender, any Issuing Bank or any other Indemnitee
arising under the Credit Agreement or any other Loan Document, of every type and
description (whether by reason of an extension of credit, opening or amendment
of a letter of credit or payment of any draft drawn thereunder, loan, guarantee,
indemnification or otherwise), present or future, whether direct or indirect
(including those acquired by assignment), absolute or contingent, due or to
become due, now existing or hereafter arising and however acquired and whether
or not evidenced by any note, guarantee or other instrument for the payment of
money (including any such liabilities, obligations and indebtedness incurred
after the commencement of any proceeding under the Bankruptcy Code or any other
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding).
ARTICLE II
Limitation of Guarantee
Any term of this Guarantee to the contrary notwithstanding, the maximum
aggregate amount of the Obligations for which any Guarantor shall be liable
shall not exceed the maximum amount for which such Guarantor can be liable
without rendering this Guarantee, as it relates to such Guarantor, subject to
avoidance under applicable law relating to fraudulent conveyance or fraudulent
transfer (including Section 548 of the Bankruptcy Code or any applicable
provisions of comparable state law) (collectively, “Fraudulent Transfer Laws”),
in each case after giving effect (a) to all other liabilities of such Guarantor,
contingent or

095244-0033-Active.15951758.1    2    [SUBSIDIARY GUARANTEE]

--------------------------------------------------------------------------------

        

otherwise, that are relevant under such Fraudulent Transfer Laws (specifically
excluding, however, any liabilities of such Guarantor in respect of intercompany
Indebtedness to the Borrower to the extent that such Indebtedness would be
discharged in an amount equal to the amount paid by such Guarantor hereunder)
and (b) to the value as assets of such Guarantor (as determined under the
applicable provisions of such Fraudulent Transfer Laws) of any rights to
subrogation, contribution, reimbursement, indemnity or similar rights held by
such Guarantor pursuant to (i) applicable federal, state, local and foreign
laws, rules and regulations, orders, judgments, decrees and other determinations
of any Governmental Authority or arbitrator and common law, (ii) Article III of
this Guarantee or (iii) any other obligation, agreement, undertaking or similar
provisions of any security or any agreement, undertaking, contract, lease,
indenture, mortgage, deed of trust or other instrument (excluding any Loan
Document) providing for an equitable allocation among such Guarantor and other
Subsidiaries or Affiliates of the Borrower of obligations arising under this
Guarantee or other guaranties of the Obligations by such parties.
ARTICLE III
Indemnity and Contribution
SECTION 3.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Article VIII hereof), the Borrower agrees that in the event a payment
in respect of any Obligation shall be made by any Guarantor under this
Guarantee, the Borrower shall indemnify such Guarantor for the full amount of
such payment and such Guarantor shall be subrogated to the rights of the Person
to whom such payment shall have been made to the extent of such payment.
SECTION 3.02. Contribution. In the event that any Guarantor (the “Claiming
Party”) shall be required hereunder to make a payment in respect of any
Obligation exceeding the greater of (a) the amount of the economic benefit
actually received by such Guarantor from the Loans and the other financial
accommodations provided to the Borrower under the Loan Documents and (b) the
amount such Guarantor would otherwise have paid if such Guarantor had paid the
aggregate amount of the Obligations (excluding the amount thereof repaid by the
Borrower) in the same proportion as such Guarantor’s net worth bears to the
aggregate net worth of all the Guarantors on the date of such payment, then
(subject to Article VIII hereof) such Guarantor shall be reimbursed by such
other Guarantors (each, a “Contributing Party”) for the amount of such excess,
pro rata, based on the respective net worths of such other Guarantors at the
date enforcement hereunder is sought. Any Contributing Party making a payment to
a Claiming Party pursuant to this Section 3.02 shall be subrogated to the rights
of such Claiming Party to the extent of such payment.
ARTICLE IV
Authorization; Other Agreements
The Guarantied Parties are hereby authorized, without notice to, or demand upon,
any Guarantor, which notice and demand requirements each are expressly waived
hereby, and without discharging or otherwise affecting the obligations of any
Guarantor hereunder (which obligations shall remain absolute and unconditional
notwithstanding any such action or omission to act), from time to time, to do
each of the following:
(a)     supplement, renew, extend, accelerate or otherwise change the time for
payment of, or other terms relating to, the Obligations, or any part of them, or
otherwise modify, amend or change the terms of any promissory note or other
agreement, document or instrument (including the other Loan Documents) now or
hereafter executed by the Borrower and delivered to the Guarantied Parties or
any of them, including any increase or decrease of principal or the rate of
interest thereon;

095244-0033-Active.15951758.1    3    [SUBSIDIARY GUARANTEE]

--------------------------------------------------------------------------------

        

(b)     waive or otherwise consent to noncompliance with any provision of any
instrument evidencing the Obligations, or any part thereof, or any other
instrument or agreement in respect of the Obligations (including the other Loan
Documents) now or hereafter executed by the Borrower and delivered to the
Guarantied Parties or any of them;
(c)     accept partial payments on the Obligations;
(d)     receive, take and hold security or collateral for the payment of the
Obligations or any part of them and exchange, enforce, waive, substitute,
liquidate, terminate, abandon, fail to perfect, subordinate, transfer, otherwise
alter and release any such security or collateral;
(e)     settle, release, compromise, collect or otherwise liquidate the
Obligations or accept, substitute, release, exchange or otherwise alter, affect
or impair any security or collateral for the Obligations or any part of them or
any other guaranty therefor, in any manner;
(f)     add, release or substitute any one or more other guarantors, makers or
endorsers of the Obligations or any part of them and otherwise deal with the
Borrower or any other guarantor, maker or endorser;
(g)     apply to the Obligations any payment or recovery (i) from the Borrower,
from any other guarantor, maker or endorser of the Obligations or any part of
them or (ii) from any Guarantor in such order as provided herein, in each case
whether such Obligations are secured or unsecured or guaranteed or not
guaranteed by others;
(h)     apply to the Obligations any payment or recovery from any Guarantor of
the Obligations or any sum realized from security furnished by such Guarantor
upon its indebtedness or obligations to the Guarantied Parties or any of them,
in each case whether or not such indebtedness or obligations relate to the
Obligations; and
(i)     refund at any time any payment received by any Guarantied Party in
respect of any Obligation, and payment to such Guarantied Party of the amount so
refunded shall be fully guaranteed hereby even though prior thereto this
Guarantee shall have been cancelled or surrendered, and such prior cancellation
or surrender shall not diminish, release, discharge, impair or otherwise affect
the obligations of any Guarantor hereunder in respect of the amount so refunded;
in each case, even if any right of reimbursement or subrogation or other right
or remedy of any Guarantor is extinguished, affected or impaired by any of the
foregoing (including any election of remedies by reason of any judicial,
nonjudicial or other proceeding in respect of the Obligations that impairs any
subrogation, reimbursement or other right of such Guarantor).
ARTICLE V
Guarantee Absolute and Unconditional
Each Guarantor hereby waives any defense of a surety or guarantor or any other
obligor on any obligations arising in connection with or in respect of any of
the following and hereby agrees that its obligations under this Guarantee are
absolute and unconditional and shall not be discharged, reduced, limited,
impaired or terminated or otherwise affected as a result of any of the
following:
(a)     the invalidity or unenforceability of, or any impossibility in the
performance of, any of the Borrower’s obligations under the Credit Agreement or
any other Loan Document or any other agreement or instrument relating thereto,
or any security for, or other guaranty of the Obligations or any part of them;
(b)     the absence of any attempt to collect on the Obligations or any part of
them from the Borrower or other action to enforce the same;

095244-0033-Active.15951758.1    4    [SUBSIDIARY GUARANTEE]

--------------------------------------------------------------------------------

        

(c)     any Guarantied Party’s election, in any proceeding instituted under
chapter 11 of the Bankruptcy Code, of the application of Section 1111 (b)(2) of
the Bankruptcy Code or any applicable provisions of comparable state or foreign
law;
(d)     any borrowing or grant of a Lien by the Borrower, as
debtor-in-possession, or extension of credit, under Section 364 of the
Bankruptcy Code or any applicable provisions of comparable state or foreign law;
(e)     the disallowance, under Section 502 of the Bankruptcy Code, of all or
any portion of any Guarantied Party’s claim (or claims) for repayment of the
Obligations;
(f)     any use of cash collateral under Section 363 of the Bankruptcy Code;
(g)     any agreement or stipulation as to the provision of adequate protection
in any bankruptcy proceeding;
(h)     the avoidance of any Lien in favor of the Guarantied Parties or any of
them for any reason;
(i)     any bankruptcy, insolvency, reorganization, arrangement, readjustment of
debt, liquidation or dissolution proceeding commenced by or against the
Borrower, any Guarantor or any of the Borrower’s other Subsidiaries, including
any discharge of, or bar or stay against collecting, any Obligation (or any part
of them or interest thereon) in or as a result of any such proceeding;
(j)     failure by any Guarantied Party to file or enforce a claim against the
Borrower or its estate in any bankruptcy or insolvency case or proceeding or
otherwise;
(k)     any action taken by any Guarantied Party if such action is authorized
hereby;
(l)     any change in the corporate existence or structure of the Borrower or
any other Loan Party;
(m)     any defense, set-off, counterclaim, recoupment or termination (other
than a defense of payment or performance) which may at any time be available to
or be asserted by any Guarantor or any other Person against any Guarantied
Party;
(n)     any applicable federal, state, local and foreign laws, rules and
regulations, orders, judgments, decrees and other determinations of any
Governmental Authority or arbitrator and common law affecting any term of any
Guarantor’s obligations under this Guarantee;
(o)     any rescission, waiver, amendment or modification of, or release from
any of the terms or provisions of, any Loan Document or any other agreement,
including with respect to any other Guarantor under this Guarantee; or
(p)     any other act, omission or circumstance that might otherwise constitute
a legal or equitable discharge or defense of a surety or guarantor or any other
obligor on any obligations, other than the payment in full in cash of the
Obligations (other than indemnities and other contingent obligations (other than
contingent obligations in respect of Letters of Credit, excluding Letters of
Credit that have been cash collateralized in a manner reasonably satisfactory to
the applicable Issuing Bank or with respect to which other arrangements have
been made that are satisfactory to the applicable Issuing Bank) not then due and
payable and as to which no claim has been made as of the time of determination).
ARTICLE VI
Waivers
Each Guarantor hereby waives diligence, promptness, presentment, demand for
payment or performance and protest and notice of protest, notice of acceptance
and any other notice in respect of the Obligations or any part of them, and any
defense arising by reason of any disability or other defense of the Borrower or
any of its Subsidiaries or the unenforceability of the Obligations or any part
thereof from any

095244-0033-Active.15951758.1    5    [SUBSIDIARY GUARANTEE]

--------------------------------------------------------------------------------

        

cause or the cessation from any cause of the liability of the Borrower or any of
its Subsidiaries, other than any defense of payment in full in cash of the
Obligations (other than indemnities and other contingent obligations (other than
contingent obligations in respect of Letters of Credit, excluding Letters of
Credit that have been cash collateralized in a manner reasonably satisfactory to
the applicable Issuing Bank or with respect to which other arrangements have
been made that are satisfactory to the applicable Issuing Bank) not then due and
payable and as to which no claim has been made as of the time of determination).
In connection with the foregoing, each Guarantor covenants that its obligations
hereunder shall not be discharged, except in accordance with Article X or XV
hereof.
ARTICLE VII
Reliance
Each Guarantor hereby assumes responsibility for keeping itself informed of the
financial condition of the Borrower and any endorser and other guarantor of all
or any part of the Obligations, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations, or any part thereof, that diligent
inquiry would reveal, and each Guarantor hereby agrees that no Guarantied Party
shall have any duty to advise any Guarantor of information known to it regarding
such condition or any such circumstances. In the event any Guarantied Party, in
its sole discretion, undertakes at any time or from time to time to provide any
such information to any Guarantor, such Guarantied Party shall be under no
obligation (a) to undertake any investigation not a part of its regular business
routine, (b) to disclose any information that such Guarantied Party, pursuant to
accepted or reasonable commercial finance or banking practices, wishes to
maintain confidential or (c) to make any other or future disclosures of such
information or any other information to any Guarantor.
ARTICLE VIII
Waiver of Subrogation and Contribution Rights
Until the Obligations have been paid in full in cash (other than indemnities and
other contingent obligations (other than contingent obligations in respect of
Letters of Credit, excluding Letters of Credit that have been cash
collateralized in a manner reasonably satisfactory to the applicable Issuing
Bank or with respect to which other arrangements have been made that are
satisfactory to the applicable Issuing Bank) not then due and payable and as to
which no claim has been made as of the time of determination) and the
Commitments have expired or have been terminated, the Guarantors shall not
enforce or otherwise exercise any right of subrogation to any of the rights of
the Guarantied Parties or any part of them against the Borrower or any right of
reimbursement, indemnity or contribution or similar right against the Borrower
by reason of this Guarantee or by any payment made by any Guarantor in respect
of the Obligations. No failure on the part of the Borrower or any other
Guarantor or Grantor to make the payments required by Article III hereof (or any
other payments required under applicable law or otherwise) shall in any respect
limit the obligations and liabilities of any Guarantor with respect to its
obligations hereunder, and each Guarantor and Grantor shall remain liable for
the full amount of the obligations of such Guarantor hereunder.

095244-0033-Active.15951758.1    6    [SUBSIDIARY GUARANTEE]

--------------------------------------------------------------------------------

        

ARTICLE IX
Default; Remedies
The obligations of each Guarantor hereunder are independent of and separate from
the Obligations. Upon any Event of Default, the Administrative Agent may, at its
sole election, proceed directly and at once, without notice, against any
Guarantor to collect and recover the full amount or any portion of the
Obligations then due, without first proceeding against the Borrower or any other
guarantor of the Obligations, or joining the Borrower or any other guarantor in
any proceeding against any Guarantor.
ARTICLE X
Irrevocability
Subject to Article XV below, this Guarantee shall be irrevocable as to the
Obligations (or any part thereof) until the Commitments have expired or have
been terminated, the Obligations have been paid in full in cash (other than
indemnities and other contingent obligations not then due and payable and as to
which no claim has been made), all Letters of Credit have expired or terminated
(or have been cash collateralized in a manner reasonably satisfactory to the
applicable Issuing Bank or with respect to which other arrangements have been
made that are satisfactory to the applicable Issuing Bank) and all LC
Disbursements have been reimbursed, at which time this Guarantee shall
automatically be cancelled. Upon such cancellation and at the written request of
any Guarantor or its successors or assigns, and at the cost and expense of such
Guarantor or its successors or assigns, the Administrative Agent shall execute
in a timely manner a satisfaction of this Guarantee and such instruments,
documents or agreements as are necessary or desirable to evidence the
termination of this Guarantee. Any execution and delivery of the instruments,
documents and agreements by the Administrative Agent pursuant to this Article X
shall be without recourse or warranty by the Administrative Agent.
ARTICLE XI
Setoff
If an Event of Default shall have occurred and be continuing, each Lender, the
Swingline Lender, each Issuing Bank and each of their respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such Swingline Lender, such Issuing Bank or any such Affiliate to or for
the credit or the account of any Guarantor against any of and all the
Obligations held by such Lender, such Swingline Lender, such Issuing Bank or
their respective Affiliates which are then due and payable, irrespective of
whether or not such Lender, such Swingline Lender, such Issuing Bank or such
Affiliate shall have made any demand under this Guarantee and although any of
the Obligations is owed to a branch, office or Affiliate of such Lender, such
Swingline Lender or such Issuing Bank different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness. The rights of
each Lender, the Swingline Lender, each Issuing Bank and their respective
Affiliates under this Article XI are in addition to other rights and remedies
(including other rights of setoff) which such Lender, such Swingline Lender,
such Issuing Bank or their respective Affiliates may have. Each Lender, the
Swingline Lender and each Issuing Bank agrees to promptly notify the applicable
Guarantor and the Administrative Agent after any such setoff and application by
such Lender or any of its Affiliates, provided that the failure to give such
notice shall not affect the validity of such setoff and application.

095244-0033-Active.15951758.1    7    [SUBSIDIARY GUARANTEE]

--------------------------------------------------------------------------------

        

ARTICLE XII
No Marshalling
Each Guarantor consents and agrees that no Guarantied Party or any Person acting
for or on behalf of any Guarantied Party shall be under any obligation to
marshal any assets in favor of any Guarantor or against or in payment of any or
all of the Obligations.
ARTICLE XIII
Representations and Warranties
Each Guarantor hereby represents and warrants that the representations and
warranties as to it made by the Borrower in Article III of the Credit Agreement
with respect to any Borrowing or the date of issuance, amendment, renewal or
extension of any Letter of Credit, in each case on or after the date hereof, are
true and correct in all material respects (or, in the case of any such
representations and warranties that are qualified as to materiality, the
accuracy in all respects of such representations and warranties) on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of the date hereof, such representations and warranties
shall continue to be true and correct in all material respects (or, in the case
of any such representations and warranties that are qualified as to materiality,
the accuracy in all respects of such representations and warranties) as of such
specified earlier date.
ARTICLE XIV
Miscellaneous
SECTION 14.01. Successors and Assigns. This Guarantee shall be binding upon each
Guarantor and upon the successors and assigns of such Guarantors and shall inure
to the benefit of the Guarantied Parties and their respective successors and
assigns. The successors and assigns of the Guarantors and the Borrower shall
include their respective receivers, trustees and debtors-in-possession.
SECTION 14.02. Enforcement; Waivers; Amendments
(a)    No delay on the part of any Guarantied Party in the exercise of any right
or remedy arising under this Guarantee, the Credit Agreement, any other Loan
Document or otherwise with respect to all or any part of the Obligations or any
other guaranty of or security for all or any part of the Obligations shall
operate as a waiver thereof, and no single or partial exercise by any such
Person of any such right or remedy, or any abandonment or discontinuance of
steps to enforce such a right or remedy, shall preclude any other or further
exercise thereof or the exercise of any other right or remedy. The rights and
remedies of the Guarantied Parties hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. Failure by
any Guarantied Party at any time or times hereafter to require strict
performance by the Borrower, any Guarantor, any other guarantor of all or any
part of the Obligations or any other Person of any provision, warranty, term or
condition contained in any Loan Document now or at any time hereafter executed
by any such Persons and delivered to any Guarantied Party shall not waive,
affect or diminish any right of any Guarantied Party at any time or times
hereafter to demand strict performance thereof and such right shall not be
deemed to have been waived by any act (except by a written instrument pursuant
to Section 14.02(b)) or knowledge of any Guarantied Party, or its respective
agents, officers or employees. No waiver of any provision of this Guarantee or
consent to any departure by any Guarantor therefrom shall in any event be
effective unless the same shall be permitted by a written instrument pursuant to
Section 14.02(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No action by any
Guarantied Party permitted hereunder shall in any way affect or impair any
Guarantied

095244-0033-Active.15951758.1    8    [SUBSIDIARY GUARANTEE]

--------------------------------------------------------------------------------

        

Party’s rights and remedies or the obligations of any Guarantor under this
Guarantee. Any determination by a court of competent jurisdiction of the amount
of any principal or interest owing by the Borrower to a Guarantied Party shall
be conclusive and binding on each Guarantor irrespective of whether such
Guarantor was a party to the suit or action in which such determination was
made.
(b)    None of the terms or provisions of this Guarantee may be waived, amended,
supplemented or modified except pursuant to an agreement in writing entered into
by the Guarantors and the Administrative Agent with the consent of the Required
Lenders.
SECTION 14.03. Governing Law; Jurisdiction; Consent to Service of Process.
(a)     This Guarantee shall be construed in accordance with and governed by the
law of the State of New York.
(b)     Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Guarantee, or for recognition or enforcement of any judgment, and each party
hereto hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined solely in such New
York State or, to the extent permitted by law, in such Federal court. Each party
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Section is intended to
waive the right of any party to remove any such action or proceeding commenced
in any such New York State court to an appropriate New York Federal court to the
extent the basis for such removal exists under applicable law.
(c)     Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guarantee in any court referred to in
paragraph (b) of this Section. Each party hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
(d)     Each party hereto hereby irrevocably consents to service of process in
the manner provided for notices in Section 9.01 of the Credit Agreement. Nothing
in this Guarantee will affect the right of any party to this Guarantee to serve
process in any other manner permitted by law.
SECTION 14.04. Certain Terms. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth in the Credit Agreement), (b)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Guarantee in its
entirety and not to any particular provision hereof, (d) all references herein
to Articles, Sections and Exhibits shall be construed to refer to Articles and
Sections of, and Exhibits to, this Guarantee, (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including
intellectual property, cash,

095244-0033-Active.15951758.1    9    [SUBSIDIARY GUARANTEE]

--------------------------------------------------------------------------------

        

securities, accounts and contract rights, (f) with respect to the determination
of any period of time, the word “from” means “from and including” and the word
“to” means “to but excluding” and (g) reference to any law, rule or regulation
means such as amended, modified, codified or reenacted, in whole or in part, and
in effect from time to time.
SECTION 14.05. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTEE OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTEE BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 14.06. Notices. Any notice or other communication herein required or
permitted shall be given as provided in Section 9.01 of the Credit Agreement
and, in the case of any Guarantor, to such Guarantor in care of the Borrower.
Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Guarantee shall be deemed to have been given on the date
of receipt.
SECTION 14.07. Severability. Wherever possible, each provision of this Guarantee
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guarantee shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guarantee.
SECTION 14.08. Additional Guarantors. Each of the Guarantors agrees that, if,
pursuant to Section 9.09 of the Credit Agreement, the Borrower desires any
Subsidiary to become a Guarantor hereunder, such Subsidiary shall execute and
deliver to the Administrative Agent a Guarantee Supplement in substantially the
form of Exhibit A (Guarantee Supplement) attached hereto and shall thereafter
become a Guarantor for all purposes and to the same extent as if originally a
party hereto and shall be bound by and entitled to the rights, benefits and
obligations of this Guarantee. The rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Subsidiary as a party to this Guarantee.
SECTION 14.09. Expenses; Indemnification. (a) Each Guarantor agrees to pay or
reimburse the Administrative Agent and each of the other Guarantied Parties upon
demand for all out-of-pocket expenses incurred by the Administrative Agent or
any other Guarantied Party, including the fees, charges and disbursements of any
counsel for the Administrative Agent or any other Guarantied Party, in
connection with the enforcement of this Guarantee against such Guarantor or the
exercise or enforcement of any other right or remedy available in connection
herewith or therewith.
(b)    The Guarantors jointly and severally agree to indemnify and hold harmless
each Guarantied Party and the other Indemnitees as provided in Section 9.03(b)
of the Credit Agreement as if each reference in such Section to “the Borrower”
was a reference to “the Guarantors” and with the same force and effect as if
such Guarantors were parties to the Credit Agreement.

095244-0033-Active.15951758.1    10    [SUBSIDIARY GUARANTEE]

--------------------------------------------------------------------------------

        

(c)    Any amounts payable as provided in paragraphs (a) and (b) of this Section
shall be additional Obligations guaranteed hereby. All amounts due under
paragraph (a) or (b) of this Section shall be payable promptly after written
demand therefor.
SECTION 14.10. Waiver of Consequential Damages. TO THE EXTENT PERMITTED BY
APPLICABLE LAW AND WITHOUT LIMITING IN ANY WAY THE BORROWER’S AND THE
GUARANTORS’ OBLIGATIONS HEREUNDER (INCLUDING THE GUARANTORS’ OBLIGATIONS SET
FORTH IN SECTIONS 14.09(a) AND 14.09(b)), NO PARTY HERETO SHALL ASSERT, OR
PERMIT ANY OF ITS AFFILIATES OR RELATED PARTIES TO ASSERT, AND EACH PARTY HERETO
HEREBY WAIVES, ANY CLAIM AGAINST EACH OTHER SUCH PERSON (AND, IN THE CASE OF THE
BORROWER OR ANY GUARANTOR, ANY GUARANTIED PARTY AND ANY OTHER INDEMNITEE), ON
ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE
DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION
WITH, OR AS A RESULT OF, THIS GUARANTEE OR ANY OTHER LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE TRANSACTIONS
CONTEMPLATED HEREBY, ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS
THEREOF.
SECTION 14.11. Entire Agreement. This Guarantee, taken together with all of the
other Loan Documents executed and delivered by the Guarantors, represents the
entire agreement and understanding of the parties hereto and supersedes all
prior understandings, written and oral, relating to the subject matter hereof.
SECTION 14.12. Counterparts. This Guarantee may be executed in any number of
separate counterparts and by different parties in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple counterparts and attached to a single counterpart so that
all signature pages are attached to the same document. Delivery of an executed
counterpart by facsimile transmission or other electronic transmission shall be
effective as delivery of a manually executed counterpart.
SECTION 14.13. Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Guarantee and shall not
affect the construction of, or be taken into consideration in interpreting, this
Guarantee.
SECTION 14.14. Certain Acknowledgements and Agreements. Each Guarantor hereby
acknowledges the provisions of Section 2.16 of the Credit Agreement and agrees
to be bound by such provisions with the same force and effect, and to the same
extent, as if such Guarantor was a party to the Credit Agreement.
ARTICLE XV
Termination
In addition to termination in accordance with Article X, so long as no Default
has occurred and is continuing under the Loan Documents (or would result from
such release), (a) if all of the capital stock of a Guarantor that is owned by
the Borrower or a Subsidiary is sold or otherwise disposed of in a transaction
or transactions not prohibited by the Credit Agreement, (b) if the Borrower
designates an existing Guarantor as an Excluded Party under the Credit Agreement
or (c) in the event that, immediately after giving effect to the release of any
Guarantor hereunder, all of the Indebtedness of the Subsidiaries that are not
Guarantors is permitted under Section 6.01 of the Credit Agreement, then, in
each case, promptly following the Borrower’s request and at the cost and expense
of the Borrower, the Administrative Agent shall execute a

095244-0033-Active.15951758.1    11    [SUBSIDIARY GUARANTEE]

--------------------------------------------------------------------------------

        

release of such Guarantor from this Guarantee. Any execution and delivery of any
such release by the Administrative Agent shall be without recourse or warranty
by the Administrative Agent.
[SIGNATURE PAGES FOLLOW]



095244-0033-Active.15951758.1    12    [SUBSIDIARY GUARANTEE]

--------------------------------------------------------------------------------

        



IN WITNESS WHEREOF, this Guarantee has been duly executed by the Guarantors as
of the day and year first set forth above.



095244-0033-Active.15951758.1    13    [SUBSIDIARY GUARANTEE]

--------------------------------------------------------------------------------

        

 
GUARANTORS


BLACK EAGLE LLC
EAGLE CONSOLIDATION LLC
ETHANOL MANAGEMENT COMPANY LLC
FRONTIER EL DORADO REFINING LLC
FRONTIER PIPELINE LLC
FRONTIER REFINING & MARKETING LLC
FRONTIER REFINING LLC
HOLLY BIOFUELS LLC
HOLLY PETROLEUM, INC.
HOLLY REALTY, LLC
HOLLY REFINING COMMUNICATIONS, INC.
HOLLY REFINING & MARKETING – TULSA LLC
HOLLY REFINING & MARKETING COMPANY – WOODS CROSS LLC
HOLLY TRANSPORTATION LLC
HOLLY TRANSPORTATION UTAH LLC
HOLLY TRANSPORTATION UTAH SERVICES LLC
HOLLY WESTERN ASPHALT COMPANY
HOLLYFRONTIER PAYROLL SERVICES, INC.
HOLLYFRONTIER REFINING & MARKETING LLC
HOLLYMARKS, LLC
HRM REALTY, LLC
LEA REFINING COMPANY
NAVAJO HOLDINGS, INC.
NAVAJO PIPELINE GP, L.L.C.
NAVAJO PIPELINE LP, L.L.C.
NAVAJO REFINING COMPANY, L.L.C.
NAVAJO WESTERN ASPHALT COMPANY


By: /s/ Stephen D. Wise
Stephen D. Wise
Vice President and Treasurer


NAVAJO PIPELINE CO., L.P.


By: Navajo Pipeline GP, L.L.C., its general partner


By: /s/ Stephen D. Wise
Stephen D. Wise
Vice President and Treasurer


NK ASPHALT PARTNERS




By: Holly Western Asphalt Company, its general partner
By: Navajo Western Asphalt Company, its general partner


By: /s/ Stephen D. Wise
Stephen D. Wise
Vice President and Treasurer






[SIGNATURE PAGE TO SUBSIDIARY GUARANTEE]

--------------------------------------------------------------------------------

        

    

[SIGNATURE PAGE TO SUBSIDIARY GUARANTEE]

--------------------------------------------------------------------------------

        



ACKNOWLEDGED AND AGREED
as of the date first above written:
UNION BANK, N.A.,
as Administrative Agent
By: /s/ Rachel Bowman
Name: Rachel Bowman
Title: Vice President




[SIGNATURE PAGE TO SUBSIDIARY GUARANTEE]

--------------------------------------------------------------------------------

        




[SIGNATURE PAGE TO SUBSIDIARY GUARANTEE]

--------------------------------------------------------------------------------




EXHIBIT A TO
SUBSIDIARY GUARANTEE
GUARANTEE SUPPLEMENT
Pursuant to this Guarantee Supplement (this “Guarantee Supplement”), the
undersigned hereby agrees to be bound as a Guarantor for purposes of the
Guarantee, dated as of July 1, 2014 (the “Guarantee”), among certain
Subsidiaries of HollyFrontier Corporation, a Delaware corporation, listed on the
signature pages thereof or becoming party thereto pursuant to the terms thereof
and acknowledged by Union Bank, N.A., in its capacity as the Administrative
Agent, and the undersigned hereby acknowledges receipt of a copy of the
Guarantee. Each reference to a “Guarantor” in the Guarantee shall be deemed to
include the undersigned.
The undersigned hereby represents and warrants that each of the representations
and warranties contained in Article XIII of the Guarantee applicable to it is
true and correct in all material respects (or, in the case of any such
representations and warranties that are qualified as to materiality, the
accuracy in all respects of such representations and warranties) on and as of
the date hereof, except to the extent any such representations and warranties
are expressly limited to an earlier date, in which case, on and as of the date
hereof, such representations and warranties shall continue to be true and
correct in all material respects (or, in the case of any such representations
and warranties that are qualified as to materiality, the accuracy in all
respects of such representations and warranties) as of such specified earlier
date.
This Guarantee Supplement may be executed in any number of separate counterparts
and by different parties in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Signature pages may be detached from
multiple counterparts and attached to a single counterpart so that all signature
pages are attached to the same document. Delivery of an executed counterpart by
facsimile transmission or other electronic transmission shall be effective as
delivery of a manually executed counterpart.
This Guarantee Supplement shall be construed in accordance with and governed by
the law of the State of New York.
Capitalized terms used herein but not defined herein are used with the meanings
given them in the Guarantee.
IN WITNESS WHEREOF, the undersigned has caused this Guarantee Supplement to be
duly executed and delivered as of [____________], 201[__] .
 
 
 






[NAME OF GUARANTOR]
 
 
By:
 
 
 
 
Name:
Title:


095244-0033-Active.15951758.1    EXHIBIT A - 1    [SUBSIDIARY GUARANTEE]



--------------------------------------------------------------------------------

        



 
 
 
ACKNOWLEDGED AND AGREED
as of the date first above written:


UNION BANK, N.A.,
as Administrative Agent
 
 
By:
 
 
 
 
Name:
Title:


[SIGNATURE PAGE TO SUBSIDIARY GUARANTEE]